Case 1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 1 of 21 PageID #: 5




                         EXHIBIT A
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                  INDEX NO. 523484/2019
              Case
NYSCEF DOC. NO. 1    1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 2 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 6   10/28/2019




                                               1 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                  INDEX NO. 523484/2019
              Case
NYSCEF DOC. NO. 1      1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 3 of 21 PageIDNYSCEF:
                                                                           RECEIVED  #: 7   10/28/2019



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         -------------------------------------------------------------------X
             SIMON YEDID, individually and on behalf of all                     INDEX NO.:
             other persons similarly situated,
         :
                                              Plaintiff,
                        - against -                                             CLASS ACTION
                                                                                COMPLAINT
             BROOKLYN NETS, LLC,
                                               Defendant.
         ------------------------------------------------------------------X
                  Named Plaintiff Simon Yedid (“Named Plaintiff”), by his attorneys, Oved & Oved LLP,

         complaining of Defendant Brooklyn Nets, LLC (the “Brooklyn Nets” or “Defendant”), alleges

         upon knowledge as to himself, and upon information and belief as to all other matters, as

         follows:

                                                  SUMMARY OF CLAIMS

                  1.       Named Plaintiff is a former Brooklyn Nets season ticket holder. On or about

         April 10, 2019, Defendant terminated Named Plaintiff’s Brooklyn Nets season ticket

         membership (“Membership”), purportedly due to his resale of his tickets to certain games.

                  2.       Defendant’s termination of Named Plaintiff’s Membership is a part of a pattern

         and practice that Defendant, along with its affiliate BSE Global (“BSE”), has engaged in, in

         violation of New York law, to systematically terminate the Memberships of individual Brooklyn

         Nets season ticket holders, such as Named Plaintiff, who exercise their right to re-sell their

         season tickets.

                  3.       Defendant is engaging in this unlawful and predatory practice in an attempt to

         destroy the ability of season ticket holders to re-sell Brooklyn Nets tickets, including through

         licensed ticket brokers. Defendant’s goal is to eliminate competition in the market for Brooklyn

         Nets tickets, and to instead funnel all resales of Brooklyn Nets tickets though its preferred ticket




                                                             2 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                  INDEX NO. 523484/2019
              Case
NYSCEF DOC. NO. 1    1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 4 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 8   10/28/2019



         broker and profit-sharing partner, Dynasty Sports & Entertainment (“Dynasty”). Dynasty’s co-

         founder and former President was for many years a Vice President of BSE prior to founding

         Dynasty, and is currently a Senior Vice President of BSE.

                4.      Defendant essentially seeks to create a monopoly over the resale of Brooklyn Nets

         tickets, which serves to raise the prices that ticket purchasers pay for Brooklyn Nets tickets.

                5.      To accomplish this goal, Defendant not only relies on its improper termination of

         Memberships, but also the chilling effect that such terminations have on other Brooklyn Nets

         season tickets holders who may also seek to exercise their right to re-sell their tickets, resulting

         from the fear that Defendant will improperly terminate their Memberships as well.

                6.      Defendant’s actions are in direct violation of the New York Arts and Cultural

         Affairs Law (the “ACAL”), which (i) created a free market for the resale of tickets to sporting

         and arts events; (ii) prohibited venues from revoking individuals’ season tickets based solely on

         those individuals’ resale of those tickets; and (iii) protected the right of resale at any price and

         through any legal medium.

                7.      Defendant’s unlawful conduct has resulted in severe damage to Named Plaintiff

         and the class, as well as to the ticket-buying public at large. In addition to monetary damages,

         Named Plaintiff seeks equitable relief enjoining Defendant from unlawfully terminating the

         Memberships of Brooklyn Nets season ticket holders so as to prevent them from exercising their

         rights under New York law to re-sell their tickets.

                                                  THE PARTIES

                8.      Named Plaintiff is a natural person residing at 1896 East 4th Street, Brooklyn,

         New York. Named Plaintiff had held a Brooklyn Nets season ticket Membership since 2012,

         until that Membership was terminated by Defendant on or about April 10, 2019. Since 2012,




                                                      Page 2 of 19



                                                       3 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                  INDEX NO. 523484/2019
              Case
NYSCEF DOC. NO. 1      1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 5 of 21 PageIDNYSCEF:
                                                                           RECEIVED  #: 9   10/28/2019



         Named Plaintiff has spent a total of more than $225,000 on season ticket Memberships with the

         Brooklyn Nets.

                 9.       The Brooklyn Nets, which operates a professional basketball organization that

         competes in the National Basketball Association (“NBA”), is a New Jersey limited liability

         company located at 168 39th Street, Brooklyn, New York, and is authorized to do business in the

         State of New York. BSE, an affiliate of the Brooklyn Nets, is located at 168 39th Street,

         Brooklyn, New York, and is authorized to do business in the State of New York. BSE owns

         and/or controls the Brooklyn Nets, as well as the venue in which the Brooklyn Nets play home

         basketball games—known as the Barclays Center.

                                              CLASS ALLEGATIONS

                 10.      This action is properly maintainable as a Class Action under Article 9 of the

         CPLR.

                 11.      This action is brought on behalf of Named Plaintiff and a class consisting of

         similarly situated individuals whose Memberships Defendant has unlawfully terminated because

         those individuals exercised their rights under the ACAL to re-sell their tickets to certain

         Brooklyn Nets games.

                 12.      The putative class is so numerous that joinder of all members is impracticable.

         The size of the putative class is believed to be in excess of 40 individuals. In addition, the names

         of all potential members of the putative class are not known.

                 13.      The questions of law and fact common to the putative class predominate over any

         questions affecting only individual members. These common questions of law and fact include,

         but are not limited to:

                          (i)   Whether Defendant violated the ACAL by terminating season ticket
                                holders’ Memberships for exercising their rights to re-sell their own tickets
                                to certain Brooklyn Nets games, including to licensed ticket brokers;


                                                      Page 3 of 19



                                                       4 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                  INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 6 of 21 PageID NYSCEF:
                                                                         RECEIVED #: 10   10/28/2019



                         (ii)   Whether Defendant has unlawfully acted to prevent individual season ticket
                                holders from exercising their rights under the ACAL to re-sell their tickets
                                to certain Brooklyn Nets games, including to licensed ticket brokers; and

                         (iii) Whether Defendant has unlawfully restrained competition in the market for
                               resale of Brooklyn Nets tickets by actively working to prohibit the resale of
                               Brooklyn Nets tickets other than through Defendant’s preferred ticket
                               broker and profit-sharing partner, Dynasty.

                 14.     Named Plaintiff’s claims are typical of the claims of the putative class. Named

         Plaintiff and the putative class members are all victims of the Defendant’s common unlawful

         policy and/or plan to: (1) violate the ACAL by terminating season ticket holders’ Memberships

         for exercising their rights to re-sell their tickets to certain Brooklyn Nets games, including to

         licensed ticket brokers; (2) prevent individual season ticket holders from exercising their rights

         under the ACAL to re-sell their tickets to certain Brooklyn Nets games, including to licensed

         ticket brokers; and (3) eliminate competition in the market for resale of Brooklyn Nets tickets by

         actively working to prohibit the resale of Brooklyn Nets tickets other than through Defendant’s

         preferred ticket broker and profit-sharing partner, Dynasty.

                 15.     Named Plaintiff and his counsel will fairly and adequately protect the interests of

         the putative class.

                 16.     Named Plaintiff has retained counsel experienced in class action litigation.

                 17.     A class action is superior to other available methods for the fair and efficient

         adjudication of this controversy. Named Plaintiff and the putative class members lack the

         financial resources to adequately prosecute separate lawsuits against Defendant.

                 18.     A class action will also prevent unduly duplicative litigation resulting from

         inconsistent judgments pertaining to the Defendant’s unlawful actions.




                                                      Page 4 of 19



                                                       5 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                    INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1     1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 7 of 21 PageID NYSCEF:
                                                                           RECEIVED #: 11   10/28/2019



                                              JURISDICTION / VENUE

                   19.    This Court has personal jurisdiction over Defendant pursuant to CPLR 301

         because Defendant resides within the State of New York.

                   20.    Venue is proper in Kings County pursuant to CPLR 503(a) because Named

         Plaintiff and Defendant reside within Kings County.

                                             FACTUAL ALLEGATIONS

         A.        The ACAL Expressly Protects Season Ticket Holders’
                   Right to Re-Sell Their Tickets to Brokers and Others

                   21.    In 2007, the New York State legislature amended the ACAL in order to, inter

         alia, protect the rights of season ticket holders who chose to re-sell their tickets.             The

         memorandum in support of the amendment to the ACAL stated:

                   Recently professional sports teams in New York have placed restrictions on the
                   methods by which their season ticket holders may resell tickets. The venues have
                   used the threat of revocation or in some cases have actually revoked season
                   tickets when fans sold one or more tickets through a medium not authorized by
                   the venues. This legislation would prohibit the venues from revoking season
                   tickets or the contractually agreed upon right of first refusal to purchase future
                   tickets when such revocation is based solely on the basis of resale . . . . It is the
                   intention of this legislation to accommodate the resale of all types of tickets,
                   including single performance, subscription and season tickets in a free and open
                   marketplace. Therefore, this legislation protects the right of resale at any price
                   and through any legal medium.

         New York State Assembly Memorandum in Support of Legislation, Bill No. A7526A (emphasis

         added).

                   22.    In keeping with the intent of the ACAL to protect the rights of ticket re-sellers,

         ACAL § 25.30(1)(a) provides that

                   it shall be prohibited for any operator of a place of entertainment, or operator’s
                   agent, to [r]estrict by any means the resale of any tickets included in a
                   subscription or season ticket package as a condition to purchase, as a condition to
                   retain such tickets for the duration of the subscription or season ticket package
                   agreement, or as a condition to retain any contractually agreed upon rights to
                   purchase future subscription or season ticket packages . . . .


                                                        Page 5 of 19



                                                         6 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                               INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 8 of 21 PageID NYSCEF:
                                                                         RECEIVED #: 12   10/28/2019



                23.    The ACAL also contains a provision requiring certain entities engaged in the

         business of re-selling tickets to obtain a license from the State of New York. However, ACAL

         § 25.03(8) expressly exempts from that requirement, inter alia, “any person, firm or corporation

         which purchases any tickets solely for their own use or the use of their invitees, employees and

         agents.”

                24.    While operators such as the Brooklyn Nets retain certain ticket revocation rights,

         New York law prohibits them from exercising those rights arbitrarily or capriciously.

         B.     Defendant’s Unlawful Termination of Named Plaintiff’s Season Ticket Membership

                25.    Named Plaintiff has been a Brooklyn Nets season ticket holder since 2012. As

         the Brooklyn Nets only offer 1-year and 2-year Memberships at any given time, Named Plaintiff

         must periodically renew his Membership.

                26.    On or about January 29, 2019, Named Plaintiff received an email from the

         Brooklyn Nets, which email contained the subject line “2019-20 Memberships Available Now.”

         That email invited Named Plaintiff to renew his Membership for the upcoming basketball

         season. The email encouraged Named Plaintiff to “GET LOCKED IN – LOCK IN YOUR

         PRICE,” and offered “UP TO A $1,000 SIGNING BONUS.”

                27.    The same day, Named Plaintiff sent an email to a Brooklyn Nets employee

         responsible for ticketing and requested the employee to call him immediately because Named

         Plaintiff would “like to know more and make a decision on renewing my tickets right away.”

                28.    On or about January 30, 2019, Named Plaintiff returned to the Brooklyn Nets via

         email a signed a two-year agreement to renew his Membership, which agreement would cover

         the 2019-2020 and 2020-2021 basketball seasons.

                29.    On or about February 4, 2019, the Brooklyn Nets confirmed that they had

         received Named Plaintiff’s signed renewal agreement.


                                                    Page 6 of 19



                                                     7 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 9 of 21 PageID NYSCEF:
                                                                         RECEIVED #: 13   10/28/2019



                30.     Approximately two weeks later, on February 19, 2019, a BSE employee sent an

         email to Named Plaintiff stating as follows:

                Dear Simon,

                This email is in pertaining to your Brooklyn Nets season ticket membership for
                the 2018-2019 season. It has recently come to our attention that you have sold
                tickets in violation of New York law by reselling your Brooklyn Nets season
                tickets without a New York Ticket Reseller License.

                Section 25.13 of the [ACAL] provides that anyone engaged in the business of
                reselling a significant amount of tickets to a place of entertainment must first
                obtain a license from the Secretary of State. ACAL provides that a violation of
                this Section is unlawful and punishable by fines.

                Pursuant to your season ticket agreement with Brooklyn Nets, LLC (“BKLYN”),
                you are required to “comply with all applicable laws and all rules and regulations
                of all governmental authorities.” Therefore, BKLYN hereby requests that you
                mail or email a copy of your New York Ticket Reseller License in effect during
                the 2018-19 season to the following address within five (5) business days:

                Brooklyn Nets, LLC
                168 39th Street, 7th Floor
                Brooklyn, NY 11232
                Attn: John Baier
                JBaier@bseglobal.net

                Should you fail to send a copy of your New York Secretary of State-issued Ticket
                Reseller License within this time frame, BKLYN reserves the right to terminate
                your season ticket agreement, effective upon the conclusion of the Brooklyn Nets
                2018-19 regular season, and seek any relief to which it is entitled, whether at law
                or in equity, without prejudice to any other rights and remedies that BKLYN may
                have for your failure to provide your license.

                31.     Named Plaintiff had, during the 2018-2019 basketball season, re-sold the tickets

         associated with his Membership to certain games. However, Named Plaintiff’s right to re-sell

         those tickets is expressly protected under the ACAL. Moreover, pursuant to ACAL § 25.03(8),

         Named Plaintiff was not and is not required to obtain a ticket re-seller license from the State of

         New York, because he purchased his Membership for his own use or the use of his invitees,

         employees and agents.




                                                    Page 7 of 19



                                                        8 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                 INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 10 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 14 10/28/2019


                32.     Accordingly, the next day, February 20, 2019, Named Plaintiff responded to the

         email he had received from the BSE employee as follows:

                Hi John,

                I am replying in reference to your above email.

                I am an owner of a wholesale company of children’s merchandise in NYC. The
                primary use for these tickets is for personal use as I am a huge Nets fan. I also use
                these to entertain customers/clients. However, there are games that I or clients
                cannot attend. Those unused tickets are given to a professional ticket broker, who
                is fully licensed, to sell. Since the entity selling these tickets is fully licensed,
                there is/was no violation of Section 25.13 of ACAL.

                I hope I was able to give some context as to why you may see some tickets have
                been sold. Please confirm this matter is cleared. I am a big fan of the Nets I have
                lived here my whole li[f]e and just signed an extension so. I am fully committed
                to the team.

                Please note my timely reply within your five (5) business day timeframe. If you
                have any further inquiries please feel free to reach out.

                33.     The BSE employee thereafter requested that Named Plaintiff provide the license

         number of the ticket broker who re-sold on Named Plaintiff’s behalf the Brooklyn Nets tickets

         that Named Plaintiff was unable to use. Named Plaintiff provided the requested license number

         information on February 25, 2019.

                34.     Less than thirty minutes later, the BSE employee responded to Named Plaintiff

         via email, stating as follows:

                Thank you for your response. In reviewing your New York Ticket Reseller
                License, we have found that it is linked to multiple accounts. [ACAL] Section
                25.13 specifically that [sic] a license may not be assigned or transferred.

                You are in violation of our policy. Therefore, we are exercising our right to
                terminate your season ticket agreements, effective upon the conclusion of the
                Brooklyn Nets 2018-19 regular season, and seek any relief to which we are
                entitled, whether at law or in equity, without prejudice to any other rights and
                remedies that we may have for your violation of the Brooklyn Nets’ policy.

                35.     However, the purported reason for termination set forth in BSE’s email to the

         Named Plaintiff is a thinly veiled and meritless pretext for Defendant’s violation of ACAL.


                                                     Page 8 of 19



                                                      9 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                        INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 11 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 15 10/28/2019


                 36.     Indeed, Named Plaintiff was expressly entitled under ACAL to resell his tickets

         without his own ticket license, and the ticket license of the broker who later resold Named

         Plaintiff tickets is irrelevant because Named Plaintiff did not use that license to sell his tickets.

                 37.     Thereafter, Named Plaintiff informed the Brooklyn Nets that their revocation of

         his season tickets was unlawful, but the Brooklyn Nets failed to respond.

         C.      Defendant Unlawfully Terminates Other
                 Individuals’ Season Ticket Memberships in the Same Manner

                 38.     Defendant has engaged in, and continues to engage in, a similar pattern and

         practice of unlawfully terminating other individuals’ Memberships as well, in order to prevent

         those individuals from exercising their right to re-sell certain of their season tickets.

                 39.     Defendant’s pattern and practice with respect to other individuals includes the

         same or similar manufactured, pretextual purported reasons for unlawfully terminating Named

         Plaintiff’s Membership.

                 40.     These abrasive attacks on Brooklyn Nets season ticket holders are designed not

         only to unlawfully terminate Memberships, but also to send the chilling message to other season

         tickets holders or potential season ticket holders that they risk the unlawful termination of their

         Memberships in the event they seek to exercise their protected ticket resale rights.

                 41.     Regardless of Defendant’s pretexts, its unlawful terminations violate the ACAL,

         which expressly protects individuals’ rights to re-sell their tickets, including to ticket brokers

         who, by the nature of their business, also sell other tickets to Brooklyn Nets games.

         D.      Defendant Is Violating the ACAL to Stifle Competition in the
                 Market for Brooklyn Nets Tickets at the Expense of Consumers

                 42.     Defendant’s motivation in seeking to prevent season ticket holders from

         exercising their rights to re-sell their Brooklyn Nets tickets is to stifle competition and




                                                       Page 9 of 19



                                                       10 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                  INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 12 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 16 10/28/2019


         monopolize the market for Brooklyn Nets tickets so that Defendant can exploit its close insider

         relationship and profit-sharing partnership with Dynasty.

                43.     Dynasty is a ticket broker and self-described “[i]ndustry leader in yield

         management and distribution solutions to meet all your ticketing needs.” Dynasty’s co-founder

         and former president was a vice president of Defendant’s affiliate BSE for several years prior to

         joining Dynasty. After a four-plus year tenure at Dynasty, that individual left Dynasty and has

         since re-joined BSE as a Senior Vice President.

                44.     Since as early as 2015, Defendant has been diverting to Dynasty thousands of

         Brooklyn Nets tickets for resale, in apparent contradiction of Defendant’s own policy of limiting

         every other season ticket holder to four tickets each.

                45.     Specifically, Defendant has entered into long-term deals that allow Dynasty to re-

         sell more than four thousand Brooklyn Nets tickets per game (over 25% of the entire capacity

         of the Barclays Center), and maybe many more. Moreover, because Defendant has rights to

         share in Dynasty’s profits from selling Brooklyn Nets tickets, Defendant’s objective is to

         maximize Dynasty’s ticket inventory and prices.

                46.     Defendant has thus unlawfully restricted the ability of season ticket holders to re-

         sell their own Brooklyn Nets tickets, while at the same time granting to Dynasty the ability to re-

         sell more than a quarter of all Brooklyn Nets tickets available for any given game.

                47.     In undertaking the above-described conduct, Defendant is trying to destroy the

         ability of season ticket holders and brokers to participate in the lawful sale of Brooklyn Nets

         tickets, and instead to allow Defendant and Dynasty to collude to monopolize the market for

         Brooklyn Nets tickets so that Defendant can reap as much profit as possible, at the expense of

         consumers and competition in the market.




                                                     Page 10 of 19



                                                      11 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                   INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 13 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 17 10/28/2019


                48.     As the United States Government Accountability Office has stated, the resale

         market for event ticketing is generally considered to be more competitive than the primary

         market because of the large numbers of brokers participating in the secondary market.

         Necessarily, if the large numbers of brokers are reduced by anti-competitive conduct to a few or

         even one broker, competition in the resale market for tickets is severely curtailed.

                49.     As the American Antitrust Institute has found, relationships between primary

         ticket sellers such as Defendant, and secondary ticket sellers such as Dynasty, can reduce

         inventory for other ticket re-sellers and in turn, can result in higher fees, as the primary ticket

         seller essentially has a monopoly over both markets.

                50.     Defendant’s unlawful pattern and practice, as described above, prevents season

         ticket holders from participating in the market for resale of Brooklyn Nets tickets, and has the

         effect of eliminating competition in the market for Brooklyn Nets tickets.

                51.     Defendant’s severe restraint on competition has the effect of tending to increase

         prices in the resale market for single-game Brooklyn Nets tickets, because it eliminates

         Dynasty’s competition in that market and gives Dynasty power to dictate prices to individual

         consumers.

                                  AS AND FOR A FIRST CAUSE OF ACTION
                                          (Declaratory Judgment)

                52.     Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                53.     As set forth herein, a bona fide justiciable and substantial controversy exists

         concerning whether Defendant’s course of conduct violates ACAL § 25.30.

                54.     The parties herein have adverse legal interests as to both present and prospective

         obligations.



                                                     Page 11 of 19



                                                      12 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                 INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 14 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 18 10/28/2019


                 55.     A declaratory judgment would serve the useful purpose of clarifying and settling

         the legal issues.

                 56.     A declaratory judgment would finalize the controversy and offer relief from

         uncertainty.

                 57.     Accordingly, Named Plaintiff is entitled to a judgment declaring that Defendant’s

         course of conduct violates ACAL § 25.30.

                                   AS AND FOR A SECOND CAUSE OF ACTION
                                              (Injunctive Relief)

                 58.     Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                 59.     It is essential that injunctive relief be granted: (i) enjoining and restraining

         Defendant from unlawfully terminating individuals’ Memberships in violation of the ACAL; and

         (ii) compelling Defendant to reinstate those Memberships that it has unlawfully terminated.

                 60.     Defendant’s conduct has caused and continues to cause irreparable harm to

         Named Plaintiff and the putative class because Brooklyn Nets season tickets are unique, limited,

         and cannot be replaced.

                 61.     Absent injunctive relief, Defendant is likely to continue to violate the ACAL by

         terminating individuals’ Memberships to prevent those individuals from exercising their right

         pursuant to the ACAL to re-sell their tickets.

                 62.     The granting of injunctive relief imposes no hardship on Defendant because it

         merely requires Defendant to comply with the statutory protections of the ACAL.

                 63.     Named Plaintiff and the putative class are further entitled to injunctive relief

         pursuant to ACAL § 25.33, which confers a private right of action for, inter alia, injunctive relief

         for violations thereof.



                                                     Page 12 of 19



                                                      13 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                 INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 15 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 19 10/28/2019


                64.     Named Plaintiff and the putative class have no adequate remedy at law with

         respect to Defendant’s continued violation of the ACAL.

                                AS AND FOR A THIRD CAUSE OF ACTION
                      (Violation of New York Arts & Cultural Affairs Law § 25.30(1)(A))

                65.     Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                66.     Defendant’s pattern and practice of terminating individuals’ Memberships in

         order to prevent them from exercising their rights to re-sell certain of their tickets violates the

         letter and spirit of the ACAL as set forth more fully above.

                67.     Defendant’s pattern and practice is an attempt to empower Defendant with the

         discretion to terminate and/or not renew any Membership on the basis that the individual

         associated with the Membership is a re-seller and/or uses the services of a re-seller, which is

         precisely what the ACAL prohibits.

                68.     Rather than comply with the protections afforded re-sellers pursuant to the

         ACAL, Defendant is instead attempting to prevent any re-sale of Brooklyn Nets tickets other

         than by Dynasty.

                69.     To accomplish its goal, Defendant seeks to eliminate other ticket re-sellers from

         the marketplace altogether.

                70.     By doing so, Defendant is gutting the protections of the ACAL and is impeding

         the “free and open marketplace” for ticket re-selling that the New York State Legislature

         intended to protect and foster by the passage of the ACAL.

                71.     Accordingly, Named Plaintiff and the class are entitled to injunctive relief and

         monetary damages pursuant to ACAL § 25.33.




                                                     Page 13 of 19



                                                      14 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1     1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 16 of 21 PageIDNYSCEF:
                                                                           RECEIVED  #: 20 10/28/2019


                    72.   Named Plaintiff and the class are also entitled to recover reasonable attorneys’

         fees pursuant to ACAL § 25.33.

                                 AS AND FOR A FOURTH CAUSE OF ACTION
                           (Antitrust – Sherman Act § 1 – Unlawful Restraint of Trade)

                    73.   Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                    74.   Defendant has unreasonably restrained trade through a series of coordinated

         agreements and acts to limit competition in the market for the resale of Brooklyn Nets tickets.

                    75.   Defendant’s agreements and acts, which show a conscious commitment to a

         common scheme, include: (i) Defendant’s actions to terminate or threaten to terminate the

         Memberships of season ticket holders who exercise their rights to re-sell their tickets, including

         to licensed ticket brokers “linked to multiple accounts;” and (ii) Defendant’s sale of thousands

         of Brooklyn Nets tickets per game to Dynasty, with the knowledge and intent that those tickets

         would be re-sold by Dynasty.

                    76.   Defendant’s coordinated agreements and acts are being undertaken with the

         common design to exclude and eliminate competition in the market for Brooklyn Nets tickets,

         and for the purpose of controlling the supply and prices thereof in all markets, including the

         resale market.

                    77.   As a result of Defendant’s coordinated agreements and acts, along with Dynasty,

         competition in the market for Brooklyn Nets tickets has been diminished and/or eliminated,

         which has had the effect of raising prices for Brooklyn Nets tickets.

                    78.   There are no legitimate business justifications or efficiencies for Defendant’s

         coordinated agreements and acts that would counterbalance their demonstrated anticompetitive

         effects.



                                                     Page 14 of 19



                                                      15 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                 INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 17 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 21 10/28/2019


                79.     Defendant’s acts constitute violations of Section 1 of the Sherman Act, 15 U.S.C.

         § 1, per se, under a “quick look” standard, and under the rule of reason.

                80.     Named Plaintiff and the class have been harmed by Defendant’s anticompetitive

         conduct in an amount to be determined at trial, and which amount is subject to trebling pursuant

         to 15 U.S.C. § 15(a).

                                AS AND FOR AN FIFTH CAUSE OF ACTION
                           (Antitrust – Sherman Act § 2 – Conspiracy to Monopolize)

                81.     Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                82.     Defendant’s conduct in foreclosing competition in the market for Brooklyn Nets

         tickets constitutes a conspiracy to monopolize that market in violation of Section 2 of the

         Sherman Act, 15 U.S.C. § 2.

                83.     To foreclose competition in the market for Brooklyn Nets tickets, Defendant has

         engaged in efforts to (i) ensure that Dynasty has monopolistic power over the resale of Brooklyn

         Nets tickets; and (ii) preclude competitor ticket brokers from competing with Dynasty by, inter

         alia, preventing Brooklyn Nets season ticket holders from exercising their right to re-sell their

         tickets to licensed ticket brokers. Defendant has willfully, knowingly, and with specific intent to

         do so, conspired to monopolize the markets for Brooklyn Nets tickets, including the resale

         market.

                84.     If Defendant’s exclusionary conduct is allowed to continue, there is a dangerous

         likelihood that it, along with Dynasty, will monopolize the markets for Brooklyn Nets tickets,

         including the resale market.




                                                     Page 15 of 19



                                                      16 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                  INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 18 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 22 10/28/2019


                85.     There are no legitimate efficiency benefits that counterbalance the demonstrated

         anticompetitive effects of these overt acts, including their foreclosure of competition in the

         market for Brooklyn Nets tickets.

                86.     As a result of Defendant’s violation of Section 2 of the Sherman Act, Named

         Plaintiff and the class have been harmed by Defendant’s anticompetitive conduct in an amount to

         be determined at trial, which is subject to trebling pursuant to 15 U.S.C. § 15(a).

                                AS AND FOR A SIXTH CAUSE OF ACTION
                          (Antitrust – Sherman Act § 2 – Attempted Monopolization)

                87.     Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                88.     Defendant’s conduct in foreclosing competition in the market for Brooklyn Nets

         tickets constitutes an attempt to monopolize that market in violation of Section 2 of the Sherman

         Act, 15 U.S.C. § 2.

                89.     To foreclose competition in the market for Brooklyn Nets tickets, Defendant has

         engaged in efforts to (i) ensure that Dynasty has monopolistic power over the resale of Brooklyn

         Nets tickets; and (ii) preclude competitor ticket brokers from competing with Dynasty by, inter

         alia, preventing Brooklyn Nets season ticket holders from exercising their right to re-sell their

         tickets to licensed ticket brokers. Defendant has willfully, knowingly, and with specific intent to

         do so, conspired to monopolize the market for Brooklyn Nets tickets.

                90.     If Defendant’s exclusionary conduct is allowed to continue, there is a dangerous

         likelihood that it, along with Dynasty, will monopolize the markets for Brooklyn Nets tickets,

         including the resale market.




                                                     Page 16 of 19



                                                      17 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                                INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 19 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 23 10/28/2019


                91.     There are no legitimate efficiency benefits that counterbalance the demonstrated

         anticompetitive effects of these overt acts, including their foreclosure of competition in the

         markets for Brooklyn Nets tickets, including the resale market.

                92.     As a result of Defendant’s violation of Section 2 of the Sherman Act, Named

         Plaintiff and the class been harmed by Defendant’s anticompetitive conduct in an amount to be

         determined at trial, which is subject to trebling pursuant to 15 U.S.C. § 15(a).

                               AS AND FOR A SEVENTH CAUSE OF ACTION
                                        (Antitrust – Donnelly Act)

                93.     Named Plaintiff repeats and re-alleges each and every allegation contained in the

         above paragraphs as if fully set forth herein.

                94.     Defendant’s coordinated efforts to foreclose competition in the markets for

         Brooklyn Nets tickets, including the resale market, constitute a violation of the Donnelly Act,

         New York General Business Law § 340.

                95.     Defendant’s agreements and acts, which show a conscious commitment to a

         common scheme, include: (i) Defendant’s actions to terminate or threaten to terminate the

         Memberships of season ticket holders who exercise their rights to re-sell their tickets, including

         to licensed ticket brokers “linked to multiple accounts;” and (ii) Defendant’s sale of thousands

         of Brooklyn Nets tickets per game to Dynasty, with the knowledge and intent that those tickets

         be re-sold in the market for Brooklyn Nets tickets.

                96.     Defendant’s coordinated agreements and acts, along with Dynasty, are being

         undertaken with the common design to exclude and eliminate competition in the markets for

         Brooklyn Nets tickets, including the resale market, and for the purpose of controlling the supply

         and prices thereof.




                                                     Page 17 of 19



                                                      18 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                              INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 20 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 24 10/28/2019


                97.     As a result of Defendant’s coordinated agreements and acts, competition in the

         market for Brooklyn Nets tickets has been diminished and/or eliminated, which has had the

         effect of raising prices for Brooklyn Nets tickets.

                98.     There are no legitimate efficiency benefits that counterbalance the demonstrated

         anticompetitive effects of these overt acts, including their foreclosure of competition in the

         markets for Brooklyn Nets tickets, including the resale market.

                99.     As a result of Defendant’s violation of the Donnelly Act, Named Plaintiff and the

         class been harmed by Defendant’s anticompetitive conduct in an amount to be determined at

         trial, which is subject to trebling pursuant to New York General Business Law § 340(5).

                WHEREFORE, Named Plaintiff respectfully demands relief as follows:

                        a. On the First Cause of Action, a declaratory judgment that Defendant, in
                           terminating season ticket holders’ Memberships so as to prevent them from
                           exercising their resale rights under the ACAL, is in violation of the ACAL.

                        b. On the Second Cause of Action, an order: (i) enjoining and restraining
                           Defendant from unlawfully terminating individuals’ Memberships in an effort
                           to prevent those individuals exercising their resale rights under the ACAL;
                           and (ii) compelling Defendant to reinstate those Memberships that it has
                           unlawfully terminated.

                        c. On the Third Cause of Action for violation of the ACAL, a money judgment
                           against Defendant in an amount to be determined at trial, as well as Named
                           Plaintiff’s attorney’s fees pursuant to ACAL § 25.33.

                        d. On the Fourth Cause of Action, a money judgment against Defendant in an
                           amount to be determined at trial, which amount is subject to trebling.

                        e. On the Fifth Cause of Action, a money judgment against Defendant in an
                           amount to be determined at trial, which amount is subject to trebling.

                        f. On the Sixth Cause of Action, a money judgment against Defendant in an
                           amount to be determined at trial, which amount is subject to trebling.

                        g. On the Seventh Cause of Action, a money judgment against Defendant in an
                           amount to be determined at trial, which amount is subject to trebling.




                                                     Page 18 of 19



                                                      19 of 20
FILED: KINGS COUNTY CLERK 10/28/2019 01:29 PM                                 INDEX NO. 523484/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06061 Document 1-1 Filed 10/28/19 Page 21 of 21 PageIDNYSCEF:
                                                                         RECEIVED  #: 25 10/28/2019




                                              20 of 20
